Citation Nr: 1516740	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-19 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected post-traumatic stress disorder (PTSD).

2.  Whether reduction of the disability rating for service-connected right knee patellar tracking dysfunction from 30 percent to zero percent, effective August 1, 2013, was proper. 

3.  Entitlement to a higher initial rating for the service-connected right knee patellar tracking dysfunction.  

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  He served in the Republic of Vietnam and was awarded the Combat Infantryman's Badge.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007, August 2009, and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The March 2007 decision denied service connection for bilateral hearing loss and tinnitus.  The August 2009 decision denied service connection for a low back disability.  The February 2013 rating decision denied entitlement to a disability evaluation in excess of 50 percent for PTSD and proposed to reduce the 30 percent rating assigned to the right knee patella tracking dysfunction assigned under Diagnostic Code 5257.  The May 2013 rating decision reduced the disability rating for the right knee disability under Diagnostic Code 5257 from 30 percent to zero percent effective August 1, 2013.  

In February 2009, the Veteran was afforded a hearing before the RO for the issues of service connection for bilateral hearing loss and tinnitus.  A hearing transcript is of record.      

The issue of entitlement to a higher initial rating for the service-connected right knee patellar tracking dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

2.  For the entire appeal period, the Veteran's service-connected PTSD did not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships or total occupational and social impairment.  

3.  The May 2013 rating decision that effected the rating reduction from 30 percent to zero percent under Diagnostic Code 5257 for the right knee patellar tracking dysfunction does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.  

4.  The Veteran engaged in combat with the enemy and was exposed to loud noise (acoustic trauma) while in service.  

5.  Symptoms of a low back disability were not chronic in service and have not been continuous since service separation, and the current low back disability diagnosed as disc disease did not manifest to a degree of 10 percent within a year of service separation. 

6.  The evidence of record makes it less likely than not that the Veteran's current low back disability diagnosed as disc disease is related to disease or injury or other event in active service or is caused by or permanently aggravated by the service-connected right knee disability. 

7.  Symptoms of right ear hearing loss were not chronic in service and have not been continuous since service separation, and the current right ear sensorineural hearing loss disability did not manifest to a degree of 10 percent within a year of service separation.  

8.  The evidence of record makes it less likely than not that the Veteran's current right ear hearing loss disability is related to the Veteran's exposure to acoustic trauma during his period of active service or other injury or event in active service.    

9.  The Veteran does not have a hearing loss disability in his left ear for VA purposes. 

10.  It is as likely as not that the Veteran's current tinnitus is related to his exposure to acoustic trauma during his period of active service.      


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).   

2.  The reduction of the 30 percent rating under Diagnostic Code 5257 assigned to the service-connected right knee patellar tracking dysfunction was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2014). 

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

4.  The criteria for service connection for hearing loss in the left and right ears have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in July 2008, June 2009, September 2011, October 2012, and November 2012.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

Regarding the rating reduction issue, to the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records dated in 2004 and from 2006 to 2014 are associated with the claims file.  Vet Center records and statements from the treating social worker are associated with the file.  Private records from the Veteran's chiropractor and neurologist (Neurology Consults) are associated with the file.  Audio test records dated from 1975 to 2006 from the Veteran's former employer are associated with the file.  

Additionally, the Social Security Administration informed VA in December 2013 that they had no records for the Veteran.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In November 2012, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.   

VA provided examinations in June 2009, May 2010, and May 2012 to obtain medical evidence as to the nature and likely etiology of the claimed low back disability.  VA provided an audio examination in December 2006 to obtain medical evidence as to the nature and likely etiology of the claimed hearing loss and tinnitus.  

The Veteran was afforded VA examinations in September 2011 and November 2012 and medical evidence was obtained as to the nature and severity of the Veteran's service connected PTSD and how it impacted him.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  

The VA examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Entitlement to a disability rating in excess of 50 percent for the service-connected PTSD.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Analysis

The Veteran asserts that a higher rating is warranted for his service-connected PTSD.  By way of history, the RO issued a rating decision in October 2006 that granted service connection for anxiety disorder not otherwise specified and assigned a 10 percent disability rating from August 21, 2006.  In an August 2009 decision, the RO recharacterized the service-connected anxiety disorder as PTSD and assigned a 30 percent rating from December 12, 2008.  

The Veteran filed a claim for an increased rating in August 2011.  In April 2013, the RO assigned a 50 percent rating to the PTSD from August 18, 2011, the date of claim.  The 50 percent rating was assigned to the service-connected PTSD based upon the conclusion that the Veteran's PTSD was most accurately described as causing social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board concurs with this assessment.

The Board finds that for the entire period of the appeal, the weight of the evidence establishes that a disability evaluation in excess of 50 percent is not warranted for the service-connected PTSD.  Specifically, the VA examiners who conducted the VA examinations in September 2011 and November 2012 both concluded that the service-connected PTSD more closely approximated a level of social and occupational impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

The Board acknowledges that the evidence does show that the Veteran's service-connected PTSD has caused depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, and suicidal ideation.  For example, the VA examination report dated in September 2011 indicates that the GAF score assigned to the PTSD was 50 which is indicative of serious impairment in social and occupational functioning.  See DSM-IV.  However, the VA psychiatrist opined that the Veteran's psychiatric symptomatology was best quantified as causing occupational and social impairment with reduced reliability and productivity.  The report indicates that the Veteran's treatment was counseling and medication.  

The VA examination report dated in November 2012 indicates that the GAF score assigned to the PTSD was 55 which is indicative of more moderate symptoms and moderate impairment in social and occupational functioning.  The examiner noted that the Veteran had shown some improvement in some areas of functioning including removal of occupational stress due to retirement, less social isolation, and reported increased enjoyment and interest in socialization.  The Veteran reported that the primary difficulty was adjusting to PTSD symptoms with "idle" time secondary to retirement.  The report indicates that the Veteran retired in September 2012 when a favorable retirement package came after 44 years of work.  The Veteran reported that his PTSD interfered with work and almost go him fired.  

Regarding social interactions, the report notes that at the time of the most recent Mental Health examination, the Veteran was separated from his wife due to disagreements.  The Veteran reported that at this time, the couple live together "on and off " and when his spouse has nowhere to stay, she tends to come back to the Veteran's family farm.  The Veteran reported having positive relationships with his sisters, brother, three children, two grandchildren and brother-in-law.  He denied any overtly hostile or estranged family relations.  At the time of the examination, the Veteran reported social isolation from everyone except fellow Veterans, he reported a decreased social need, and hence some moderate social dysfunction.  The Veteran reported that socialization with family was limited to lack of proximity rather than lack of desire to socialize with children/grandchildren, and when they get together, they spend time around the house as well as activities in the greater community.  The Veteran reported that the majority of his social contacts was with veterans. 

The VA examiner opined that the symptom severity of Veteran's PTSD was in the moderate range, consistent with a GAF score of and functional difficulties consistent with a reduced reliability and productivity and difficulties in establishing and maintaining effective work and social relationships.  He opined that that the Veteran was more likely than not capable of retaining some gainful competitive employment, although it was noted that the Veteran was retired and was not seeking such employment.  He opined that the Veteran's difficulties in interpersonal relatedness, concentration/memory, and motivation/mood were in the mild/moderate range and not consistent with the pervasive and severe impairment seen across these domains of functioning with claimants warranting unemployability compensation. 

The Board finds that the September 2011 and November 2012 VA opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists and psychiatrists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The evidence of record shows that the GAF scores assigned to the PTSD were predominantly in the range of 50 to 55 which is indicative of moderate to serious social and occupational functioning.  See DSM-V.  GAF scores in this range more closely approximate the criteria for a 50 percent rating for occupational and social impairment with reduced reliability and productivity and difficulty in interpersonal functioning.  Id.  

The VA mental health treatment records show that the Veteran was doing well.  See the VA mental health treatment records dated in November 2011, December 2012 (the Veteran reported feeling better and loved being retired); June 2013 (recent increase in PTSD symptoms resolved and the Veteran reported that he loved being retired); May 2014 (GAF score of 55 assigned to the PTSD); and November 2014.  The GAF score of 55 is indicative of moderate occupational and social impairment.  The Vet Center records do not show increased occupational and social impairment and show that the Veteran has continued to receive counseling.   

In conclusion, the Board finds that for the period of the appeal, the weight of the evidence shows that the service-connected PTSD is shown to have been manifested by disability picture that more closely approximates the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

The preponderance of the evidence is against the assignment of a 70 percent rating for the service-connected PTSD for this time period.  The weight of the evidence shows that the service-connected PTSD has not been shown to cause deficiencies in most areas of work, school, family relations, judgment, thinking, or mood.  The November 2012 VA examiner specifically stated that the Veteran's PTSD did not cause deficiencies in most areas and that the Veteran was employable.  The November 2012 assessment of the severity of the PTSD was based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiner considered all of the PTSD symptoms when making this determination.  The weight of the evidence shows that the PTSD causes moderate to serious impairment in occupational and social functioning with reduced reliability and productivity and difficulty in establishing effective work and social relationships, not deficiencies in most areas.  The weight of the evidence shows that the Veteran was able to work for 44 years after service until retirement.  He reported that he voluntarily retired due to a favorable retirement package.   

The evidence shows that the Veteran was in a martial relationship although his spouse lived in another state.  He reported a good relationship with his children and grandchildren and the relationship was impacted by distance.  There is evidence of a deficiency in mood since the Veteran has been noted to have a depressed mood.  However, the weight of the evidence does not show a deficiency in judgment or thinking.  Further, as discussed above, the VA examiners who conducted the 2011 and 2012 VA examinations opined that the service-connected PTSD was productive of social and occupational impairment with reduced reliability and productivity and difficulty maintaining and establishing friendships, not deficiencies in most areas.  This probative medical evidence weighs against the claim for an increased rating in excess of 50 percent for the time period of the appeal.  The Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The weight of evidence shows that the service-connected PTSD causes moderate to serious social and occupational impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships, not total impairment.  As noted, the Veteran has a 44 year work history after service.  The Veteran has relationships with members of his family, he has a daily relationship with his siblings, and he has friends.  He is able to obtain medical treatment at VA facilities and interact with the health care providers.    
  
The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The VA mental health treatment records show that the Veteran has had suicidal ideation at times but he did not have intent or plan.  See the September 2011 VA examination report.  He did not report suicidal ideation upon examination in November 2012.  

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 70 percent or 100 percent rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of an increased rating for the service-connected PTSD, and this claim is denied.   

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the mere fact that the Veteran has periodically reported symptoms such as suicidal ideation, it does not mandate that a 70 percent rating be assigned.  
For example, a recent treatment record from November 2014 noted that the Veteran was appropriately dressed without any hygiene problems.  He denied any suicidal ideation or homicidal ideation.  His behavior was organized and cooperative, and his presentation demonstrated cognitive skills that were oriented to time, place, and person, and without concentration or attention problems.  Such a presentation is simply not consistent with the symptoms considered to be demonstrative of a 70 percent rating such as impaired impulse control, spatial disorientation, or neglect of appearance and hygiene to name just several of the listed symptoms. 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.
In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for the service-connected PTSD, and this claim is denied.    

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, here, the Veteran has during the course of his appeal filed a claim for TDIU based on the specific allegation that his PTSD precluded him from obtaining or maintaining substantially gainful employment.  However, that claim was specifically denied in February 2013 and not appealed, and the Veteran has not since that time described a change in circumstances that would serve to reraise the issue of TDIU based on his PTSD.  Accordingly, the Board finds that the record does not raise a claim of entitlement to a TDIU.

3.  Whether reduction of the disability rating for service-connected right knee patellar tracking dysfunction was proper.

Legal Criteria: Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1 , 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).  

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  

Analysis

The Board finds that the reduction of the disability rating for the service-connected right knee patellar tracking dysfunction from 30 percent to zero percent under Diagnostic Code 5257 effective August 1, 2013 is void ab initio because the reduction was improper and restoration of the 30 percent rating for service-connected right knee patellar tracking dysfunction is warranted from August 1, 2013.   

In February 2013, the RO proposed to reduce the rating assigned to the service-connected right knee patellar tracking dysfunction from 30 percent to zero percent under Diagnostic Code 5257.  A May 2013 rating decision effectuated the reduction, effective on August 1, 2013.    

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  Id. 

In the present case, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) have been met.  See the February 2013 RO letter. 

However, the Board finds that the reduction of the disability rating for the right knee patellar tracking dysfunction from 30 percent to zero percent is void because the provisions of 38 C.F.R. § 3.344 were not considered and the May 2013 rating decision that reduced the rating was not in accordance with law.  For example, the RO did not make a determination as to whether the 30 percent rating for the right knee patellar tracking dysfunction was in effect for 5 or more years, and did not make a determination whether 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) were applicable.  Review of the record shows that the 30 percent rating assigned to the right knee patellar tracking dysfunction under Diagnostic Code 5257 was in effect from July 9, 2008 to August 1, 2013, which is more than 5 years.  

By way of history, the record shows that a November 2008 rating decision granted service connection for right knee patellar tracking dysfunction with patellofemoral syndrome and assigned a 10 percent evaluation based upon findings of painful and limited flexion in the right knee upon VA examination in October 2008.  The VA examination report indicates that there was objective evidence of limited right knee motion.  Flexion was to 120 degrees and extension was to 0 degrees (normal range of motion is from zero degrees extension to 140 degrees flexion).  There was no evidence of joint instability or subluxation.  There was severe crepitus and patellofemoral shifting with any movement.  The Veteran reported having right knee pain.  The diagnosis was Osgood-Schlatter's disease and right knee patellar tracking dysfunction with patellofemoral syndrome.  The examiner opined that the Veteran's current right knee symptoms were associated with right knee patellar tracking dysfunction and patellofemoral syndrome.  She noted that the Osgood-Schlatter's disease does not relate to pathology of the extensor patellar mechanism. 

The RO rated the right knee disability analogous to tenosynovitis, Diagnostic Code 5024, because the symptomatology and disability picture most closely approximated the criteria for this diagnostic code.  Under Diagnostic Code 5024, a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints.  The 10 percent evaluation was assigned from July 9, 2008.

An August 2009 rating decision assigned a 30 percent rating to the right knee patellar tracking dysfunction with patellofemoral syndrome under Diagnostic Code 5257 based upon findings of severe patellofemoral shifting with any movement with the gait cycle with flexion and extension of the knee upon VA examination in October 2008.  The RO indicated that the 30 percent evaluation was granted under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the knee which was severe.  The RO further stated that the 30 percent rating was assigned in addition to the 10 percent rating assigned under Diagnostic Code 5024 for painful and limited motion of the right knee.  The 30 percent evaluation was assigned from July 9, 2008.  The RO indicated that this was the highest possible rating assigned to the right knee, and the appeal was considered to be resolved.   

In a February 2013 rating decision, the RO proposed to reduce the 30 percent rating assigned to the right knee patellar tracking dysfunction with patellofemoral syndrome under Diagnostic Code 5257 to zero percent because the VA examination in November 2012 indicated that there was no instability in the right knee and all joint stability tests were shown to be normal.  The RO indicated that additional clarification was received from the VA examiner on January 30, 2013 and the VA examiner indicated that the Veteran did not have dislocation, subluxation, or instability in the right knee upon examination.  

A May 2013 rating decision implemented the proposed reduction.  The May 2013 decision indicates that the evaluation of right knee patellar tracking dysfunction (instability) was decreased to zero percent effective August 1, 2013.  The RO noted that the Veteran was advised of the proposed reduction by the rating decision of February 15, 2013 and the letter of February 25, 2013 and the Veteran was provided the opportunity to contest this proposal.  The RO indicated that to date, VA has not received any additional evidence from the Veteran regarding this proposed action.  The RO indicated that an evaluation of zero percent was assigned from August 1, 2013, the first of the month following sixty days of notification of this action.  The RO stated that they assigned a noncompensable evaluation for the right knee disability based upon findings of no recurrent subluxation or instability.  

In the May 2013 rating decision, the RO did not make a determination as to whether the 30 percent rating for the right knee patellar tracking dysfunction was in effect for 5 or more years, and did not make a determination whether 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) were applicable.  The RO did not make a finding as to whether the VA examination used as a basis for the reduction was adequate as set forth by 38 C.F.R. § 3.344; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life or whether there was any improvement at all.  Improvement specifically was not discussed in the May 2013 rating decision.  The word improvement indeed was not used.  

There was a comparison of the Veteran's disability at the time of the reduction in May 2013 and when the disability rating was first assigned in November 2008.  The RO cited to the October 2008 VA examination findings and the November 2012 VA examination findings.  However, there was no discussion of the October 2008 VA medical examination finding which was the basis of the 30 percent rating which was the finding of severe patellofemoral shifting with any movement with the gait cycle with flexion and extension of the knee.  In the May 2013, the RO points out that there was no longer any instability or subluxation in the right knee.  However, the RO does not discuss whether there is current evidence of severe patellofemoral shifting with any movement with the gait cycle with flexion and extension of the right knee.  The November 2012 VA examination does not indicate whether there was patellofemoral shifting with any movement of the right knee.  In the May 2013 decision, the RO does not discuss whether there is improvement of the right knee disability.  The May 2013 rating decision considered what the proper rating was as if a higher rating was the sole determination to be made.  The same essentially is true of the October 2014 statement of the case.   

In any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

The Board notes that here, the rating decision effectuating the reduction in May 2013 and the October 2014 statement of the case all failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) are applicable.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the May 2013 rating decision.  The provisions of 38 C.F.R. § 3.344 were set forth in the October 2014 statement of the case but the RO did not discuss 38 C.F.R. § 3.344 in its reasons and bases.  

It appears that an attempt was made to follow all pertinent statutes and regulations, but it fell short.  Proper procedure, which was necessary, was not followed with respect to the reduction and the applicable regulation, 38 C.F.R. § 3.344, was not properly applied.  Accordingly, the action to reduce the rating is void, and the 30 percent evaluation for right knee patellar tracking dysfunction is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown v. Brown, 5 Vet. App. 413, 420 (1993). 



4.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis and diseases of the nervous system including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

5.  Analysis: Service Connection for a Low Back Disability.  

The Veteran contends that he has a low back disability that is due to his service-connected right knee disability.  The Veteran asserts that the pain and altered gait due to the right knee disability caused his back disability.  See the July 2010 VA Form 9.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back disability is not proximately due to or aggravated by the service-connected right knee disability, and is not related to injury or event in active service.    

The weight of the competent and credible evidence shows that the service-connected right knee disability did not cause the low back disability.  The Veteran was afforded a VA examination in May 2012, at which the VA examiner was asked to examine any possible relationship between the Veteran's right knee disability and his low back disability and to assess whether the current low back disability was caused by an altered gait due to the right knee disability.  The report details the Veteran's medical history of the lumbar spine and indicates that the Veteran was in the service from February 1970 to October 1971 and while in the service, he did not get any treatment for his low back.  The examiner noted that there was no documentation of any low back condition while in the service and observed that the Veteran did not report onset of his back pain while in the service.  

The examiner also noted that the Veteran's back condition began in 2003; the Veteran reported that he may have experienced an occasional problem prior to 2003, but he denied seeking any care for his back before that time.  He also denied missing any work as a result of his back before that time and he was able to work full time at a paper mill without restrictions.  

The examiner noted that the Veteran did provide outside medical records with regard to his back and there was clear documentation of the onset of his back pain in 2003; this is confirmed in the physical therapy evaluation dated in January 2004.  It was also noted that the Veteran's treating rehab doctor also noted an onset in 2003 and the VA's medical records also confirm onset in 2003.  

The VA examiner further noted that per the physical therapy evaluation, the Veteran began having pain in June 2003, when he was bending forward, working in his garden.  He developed sharp pain in his back at that time and continued to have back pain since then and there was no mention of any back pain prior to that event.  The impression at that time was that the Veteran had right lower extremity pain and low back pain consistent with mechanical dysfunction through the lumbar spine and pelvis.  The VA examiner noted that the evaluation was a comprehensive musculoskeletal evaluation of the back and there was no mention of the right knee contributing to the back injury.  The VA examiner indicated that the Veteran has had, on and off, low back problems since that time, he has sought care for his back including physical therapy and evaluation by Neurology, Neurosurgery, and Physiatry.  

The May 2012 VA examination report indicates that diagnostic studies have revealed evidence of multi-level degenerative disc disease, particularly at L5-Sl, and there was evidence of possible compromise of the right L5 nerve root.  It was noted that the Veteran reported back pain on the right side and it radiated into the right leg and he had occasional numbness into his right foot.  He did not report any weakness or numbness in the right lower extremity on today's visit.  The Veteran reported flare-ups that impact the function of the thoracolumbar spine (back) with prolonged sitting which increases pain.  

The VA examiner indicated that records were reviewed regarding alteration in gait and function with regard to the Veteran's right knee.  The examiner noted that the Veteran underwent an examination on August 12, 1980 and this exam documented normal gait.  The finding was prominence of the right tubercle and the VA examiner noted that this finding was likely due to his Osgood-Schlatter which preexisted the service.  The VA examiner noted that this was a nonservice-connected condition and there was no evidence of alteration of gait.  The VA examiner indicated that Veteran did not provide any additional records regarding treatment he has had during the 1980s or 1990s, and there was no evidence of altered gait during this time.  The Veteran reported that he was able to work successfully at a paper mill since leaving the service and he had a total of 44 years in at the paper mill, he was not on any work restrictions due to his right knee during the 1980s or 1990s.  He did not seek any care for his right knee during this time and he has not sought any care for his right knee since developing his back problems.  There was no evidence of receiving any specialty care for his right knee such as seeing a knee specialist or receiving treatment specifically for the right knee.  

The VA examiner noted that the Veteran underwent evaluation for his low back after the injury in 2003 and he underwent a physical therapy evaluation in 2004, which indicates that he was having back problems.  In the comprehensive physical therapy evaluation, there was no mention of any right knee gait abnormalities.  There was no mention of a right knee condition causing or aggravating his low back condition.  It is noted that the Veteran had right-sided back pain with right-sided nerve tension.  The VA examiner indicated that this would suggest that any alteration in gait is coming directly from the back.  

The VA examiner indicated that based upon the above information, it was his opinion that it was not likely that the Veteran's low back condition was directly caused by his military service, and it was more likely than not that his low back condition was a result of an injury sustained in 2003.  The VA examiner also opined that given the lack of any documentation of altered gait between 1971 and 2008, it was less likely than not that the right knee condition caused the low back condition.  As noted above, it was more likely than not that the Veteran's low back condition was the result of an injury he sustained in 2003.

The VA examiner noted that the documentation of altered gait did not begin until 2008, and the 2008 VA examination report mentions there is abnormal patella tracking; however, it was noted the Veteran had good range of motion of the knee.  The VA examiner noted that there was no mention of significant gait asymmetry and the only documentation was asymmetry of the patellar femoral motion.  Physical examination at that time documents that the Veteran was able to ambulate without assist device, he was able to walk on his heels and toes, and complete a squat.  The VA examiner noted that the only documentation was patellofemoral shifting in the gait cycle.  X-ray examination at that time showed evidence of minimal knee degenerative changes, there was no evidence of any severe arthritis.  The Veteran was also noted to have a bony prominence over the tibia, which has been diagnosed as Osgood-Schlatter disease and this was determined to be a nonservice-connected condition.  

The VA examiner acknowledged that more recently, there has been documentation of antalgic gait; this has been documented by his treating physiatry evaluation in 2009.  Physical therapy has also noted an antalgic gait.  The VA examiner noted that the Veteran's treating physiatrist does speculate that the patellofemoral dysfunction has caused an antalgic gait and he speculates that the antalgic gait could cause mechanical dysfunction throughout the kinetic change and cause increased pressure on the low back.  The VA examiner noted that the Veteran did undergo a VA compensation and pension examination on May 5, 2010.  On this examination, gait was described as normal.  Further, on today's examination, the Veteran's gait was observed and he did have some asymmetry in patellofemoral motion and a mild antalgic gait.  However, when asked where his pain is coming from, the Veteran reported primarily in his right lower back area.  He did not report as much discomfort in his right knee.  The VA examiner further noted that the medical records indicate ongoing treatment for the Veteran's low back condition and the Veteran has not sought any care for his right knee condition; the Veteran has evidence of significant disc disease in the lumbar spine and evidence of only minimal arthritis in the right knee.  The VA examiner stated that based on this information, it appeared that much of the Veteran's antalgic gait is the result of his low back condition.  The VA examiner further stated that while the Veteran does have an antalgic gait, the VA examiner did not find evidence today of a significant gait asymmetry causing significant side-to-side weight shift, which would cause increased strain on the low back.  The VA examiner noted that it was possible there has been some temporary aggravation of the low back due to the Veteran's right knee condition but the VA examiner did not find evidence in the chart of a significant gait asymmetry which would cause a permanent aggravation of the Veteran's back injury in 2003.  Based on the above information, the VA examiner concluded that it was less likely than not that the right knee condition caused a permanent aggravation of the Veteran's low back condition and it was more likely than not that the Veteran's current low back condition would be present as a result of the injury in 2003 and the Veteran would likely continue to have the ongoing symptoms as a result of the low back injury and evidence of significant degenerative disc disease.  The VA examiner opined that it was less likely than not that the right knee condition caused a permanent aggravation of the Veteran's low back condition.

The Veteran was afforded another VA examination in May 2010.  It was noted that the Veteran had current complaints of constant low back pain.   He did not give any current history of the pain radiating down into his legs.  It was noted that going up and down the stairs and prolonged walking aggravated his low back as well as his right knee pain.  He does not use any assistive devices for walking or a brace for his low back.  He was able to walk up to three blocks and was able to stand up to 10 minutes and he has to move around or change his position.  On examination, the spine appeared normal.  There was mild tenderness on palpation in the right paravertebral muscles in the lumbar region.  On manual muscle testing, strength in the bilateral lower extremities was 5/5 without any loss of strength.  Reflexes were all normal reflexes in bilateral patellar and Achilles.  Gait was normal on examination.  The diagnosis was L5/Sl degenerative disc disease. 

The VA examiner opined that the L5/Sl degenerative disc disease is less likely to be related as a secondary cause due to his service-connected right knee condition.  The VA examiner indicated that the Veteran had been working in a paper mill factory for the previous 30 years and he had been able to take his 2000 steps in a 12-hour shift, and he walks 600 yards during his 12-hour shift.  The VA examiner noted that arthritis of the back due to knee condition is noted when there is at least moderate gait abnormalities due to knee pain straining the back, which was not evident upon the current examination and observation.  The VA examiner opined that the Veteran's back arthritis was a natural progression with aging and his work and not the service related patellofemoral syndrome. 

The Veteran was afforded a VA examination in June 2009 and the VA examiner was asked to examine the relationship between the right knee disability and the low back disability.  The VA examiner opined that was less likely than not that the Veteran's low back pain was secondary to or the result of the service-connected right patellar dysfunction with right knee patellar tracking dysfunction.  The report indicates that the Veteran reported that his low back pain was constant, 5 out of 10 in intensity, and goes up to 10 when it is at its worse.  The Veteran reported having low back pain since the summer of 2003; there was a shooting pain that went down the right leg intermittently.  He had constant low back pain that was dull and aching in nature, but the pain that shoots down to his right leg was sharp pain.  The Veteran has had physical therapy and was on a home exercise program for his low back pain.  It was noted that per the Veteran's job description, he has to go up and down stairs, at least at the minimum, he goes up and down more than a thousand stairs per day.  He worked as a paper maker and has to climb the steep stairs for most of the day.  The examiner noted that the Veteran was seen for his right knee disability in 2004, and he was seen for his low back pain in March 2009.  The examiner noted that at that time, an opinion was given that because of his right knee issues, it might have caused an antalgic gait, and it was certainly conceivable that the antalgic gait could have caused mechanical dysfunction throughout the kinetic change, causing increased pressure in his low back.  The VA examiner further noted that the Veteran did not use any orthotics or braces for walking and he walked around 4 miles at his work.  The Veteran complained that his knee does give out on him sometimes but he has not had any falls and he is able to catch himself.  The VA examiner concluded that the Veteran's low back pain was less likely as not a result of right knee patellar tracking dysfunction with patellofemoral syndrome.

The Board finds the 2009, 2010, and 2012 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinions have great probative weight.  

There is probative evidence of record which support the findings of the VA medical opinions.  There is probative evidence that establishes that the low back pain began after a specific post service injury in 2003.  Aurora Baycare Physical Therapy treatment records indicate that in January 2004, the Veteran presented with complaints of right low back and posterior lower extremity pain which began in June of 2003 when he was bending forward working in his garden, he went to stand up and had sharp pain in the lower back.  After approximately 2-3 weeks of low back pain at that time, the pain began to radiate into posterior aspect of his right lower extremity.  The Veteran also reported at that time he had increased stress with losing his job, which he feels contributed to his pain.  The Veteran indicated that since June, the pain has been on and off and he has been able to manage it with use of herbs and exercise.  It was noted that the Veteran seemed to re-irritate the low back with certain movements.  The Veteran was recently reinstated to his former job, but was then given a 10 pound lifting restriction, and he was unable to return to work until he was at a 100 percent of his work responsibilities.  The Veteran's goal for physical therapy was to get rid of the leg pain and back pain and be able to return to work.  

Examination revealed that posture was grossly within normal limits.  There was a slight decrease in lumbar lordosis with palpation.  He had an increase in tenderness along the right SI joint and along right piriformis muscle.  Right lower extremity flexibility was limited, right greater than left, especially for piriformis, hamstrings, gastroc-soleus complex, and hip flexors.  The Veteran had a negative straight leg raise bilaterally.  The assessment was right lower extremity pain and low back pain consistent with mechanical dysfunction through the lumbar spine and pelvis. 

A January 2009 VA primary care treatment record indicates that a physical therapy note from January 2004 indicates that the right low back pain and right leg pain had an onset in 2003, the Veteran was working in the garden and when standing up, he had a sharp onset of low back pain and then ongoing soreness in the right low back region especially with forward bending.  The diagnosis was right lower lumbar mechanical dysfunction and it was noted that the Veteran felt that the underlying knee issue made him prone to injury in his low back.  The physician indicated that the low back pain and chronic sacroiliac pain with its acute onset suggested this was not service connected but impaired gait from knee pain could have impeded healing of the SI joint strain that occurred while gardening.

A March 2009 physical therapy treatment note indicates that the Veteran sought treatment for low back pain; he stated that he really started noticing his pain predominantly in April of 2003, he thought initially it was possibly stress related, and it has gradually worsened.  Examination revealed that the Veteran ambulated with a mild antalgic gait favoring the right side.  The assessment was mechanical low back pain, predominantly focused around the posterior elements and facet joints.  It was noted that they had a significant discussion that if the Veteran were to be able to change his body mechanics such as through an exercise program like yoga or other core stabilizing exercises, this would certainly help to reduce some of the pressure off his back.  It was noted that they also discussed whether or not there was a connection with his right knee issues; the physical therapist noted that the Veteran does have reported patellofemoral, which has caused an antalgic gait for him and "it was certainly conceivable that the antalgic gait has caused mechanical dysfunction throughout the kinetic change causing increased pressure in his low back."  The physical therapist indicated that certainly if the Veteran is able to control and improve his gait, that would take pressure off his back and he should work on doing some core stabilizing movements and avoid extension based maneuvers for his low back to take pressure off his low back.  

There is probative evidence that the service-connected right knee disability caused mild impairment to the gait if any impairment at all.  A January 2009 VA primary care treatment record indicates that the Veteran had increasing limits of activity due to knee pain, he had increased pain that awakened him at night and also with prolonged sitting, and he had popping and instability when going up and down stairs.  Examination of the right knee revealed no effusion.  There was a large tibial tubercle from past 0-S disease.  The right knee was non tender and there was no joint line tenderness.  There was full range of motion with no laxity with varus/valgus.  The physician noted that the Veteran reported increased disability in the right knee but there was no limited range of motion.  The March 2009 physical therapy treatment note indicates that examination revealed that the Veteran ambulated with a mild antalgic gait favoring the right side.  An April 2009 VA primary care treatment records indicates that the Veteran sought treatment for low back pain and the back pain was aggravated by too much walking, taking stairs, sitting for long periods, or sitting in cramped spaces.  The Veteran reported that it was difficult to attend church, rise from a chair, do yard work, and sleep.  The physician noted that the diagnosis was mechanical back pain and they discussed changing his body mechanics thru yoga and home exercise program and core stabilizing exercises.  Examination of the right knee revealed no effusion, full range of motion with moderate patellar crepitus and no joint line tenderness or laxity with varus/valgus stress.  There was a negative Lachman's, Drawer, and McMurray's tests.  The Veteran walked without a limp.  The assessment was right knee patellofemoral syndrome, physical therapy with HEP was recommended and it was noted that the Veteran might benefit from a patellar stabilization brace. 

An October 2008 VA examination report indicates that the Veteran reported that the right knee constantly bothered him.  The Veteran indicated that he limited his activities with no kneeling or crawling while working in the paper mill.  He had not lost any time from work due to the knee pain because he had flexibility on the job and was able to sit and stand at will and get work done.  The Veteran reported that his knee continued to hurt especially when it was cold out or with additional activities.  The Veteran reported that the pain was a numbing ache on the bone right inside the area of the deformity.  Regarding walking and standing, he was able to walk and stand quite a bit.  He was able to sit for one to two hours.  He reported that he did not need additional treatments because he limited activities.  Regarding pain activities, he reported some pain with an aching, as noted, with a "cold aching."  He had stiffness and swelling but no heat, redness, or locking.  He reported having fatigability with hills and stairs and instability.  He did not use crutches, braces, cane or corrective shoes.  Regarding usual occupation and daily activities, as noted, he has a flexible job and was able to change his position as noted above.  He was able to ambulate without an assistive device.  

Physical examination revealed that the Veteran was able to walk on his heels and toes.  He was able to complete a squat.  The examiner indicated that the Veteran had severe patellofemoral shifting with any movement with the gait cycle with flexion and then extension of the knee, right worse than left and this was clear on exam.  There was no effusion.  There was a large deformed 2.5 x 2.5 cm slightly tender bony protuberance in the inferior base of the right patella in comparison to the left knee that was nontender.  Range of motion was to 120 degrees and then 130 degrees, with severe crepitus noted.  There was full extension.  There was no instability of the knee with varus or valgus stresses.  There was negative anterior and posterior drawer and McMurray's.  There was no joint line tenderness.  Patellar tracking was severely off with knee movement, right worse than left.  The diagnosis was Osgood-Schlatter' s disease of the right knee and patellar tracking dysfunction with patellofemoral syndrome, right, symptomatic, with patellofemoral tracking changes noted and range of motion limitations noted. 

The Board finds the 2009, 2010, and 2012 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record, and the opinions are supported by the evidence of record.  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  



The Board has considered the medical evidence and opinions in support of the claim for service connection.  An October 2014 Neurology Consultants of N.W record indicates that the Veteran reported that he felt that the lumbar spine pain and right lower extremity pain was due to a right knee injury which occurred during Vietnam, and since the Vietnam injury, he continued to walk with the right knee turned inward which was putting excessive pressure on the lumbar spine and worsening of back pain.  Examination revealed that muscle strength testing was normal in all four extremities.  Gait on straightaway shows the right leg to be bowed inward especially at the knee with ambulation.  The neurologist indicated that the Veteran had lumbar spine pain with radiculopathy which is likely due to neural foraminal narrowing at L5-S1.  The neurologist stated that this was exacerbated by the right knee injury sustained Vietnam, as it was putting excessive pressure on the lumbar spine area.  See also the August 2012 statement from the Neurology Consultants of N.W. and the October 2010 statement from Neurology Consultants of N.W. in which the neurologist opined that the Veteran's back pains were due to degenerative changes in the lumbar spine which in turn in partly due to strain on his lumbar spine from his knee injury.  

A November 2010 VA physical therapy record indicates that the Veteran presented  with right lower back and knee pain.  The physical therapist noted that the signs and symptoms appear consistent with degenerative changes of the lumbar spine with influences from faulty posture, affected gait (with limp favoring right lower extremity/compensation for right knee pain), decreased lower extremity flexibility/neural mobility, and deficits with hip, lower extremity, and core strength.  

In an October 2010 VA primary care record, the VA physician stated that the Veteran's back pains were due to degenerative changes in his lumbar spine which in turn were partly due to strain on his lumbar spine from his knee injury.  It was noted that the statement was patient requested.  

A January 2009 VA primary care treatment record indicates that a physical therapy note from January 2004 indicates that the right low back pain and right leg pain had an onset in 2003, the Veteran was working in the garden and when standing up, he had a sharp onset of low back pain and then ongoing soreness in the right low back region especially with forward bending.  The diagnosis was right lower lumbar mechanical dysfunction and it was noted that the Veteran felt that the underlying knee issue made him prone to injury in his low back.  The physician indicated that the low back pain and chronic sacroiliac pain with its acute onset suggested this was not service connected but impaired gait from knee pain could have impeded healing of the SI joint strain that occurred while gardening.

In a March 2009 VA physician therapy record, the physical therapist noted that he discussed with the Veteran whether or not there was a connection with his right knee issues; the physical therapist noted that the Veteran does have reported patellofemoral, which has caused an antalgic gait for him and "it was certainly conceivable that the antalgic gait has caused mechanical dysfunction throughout the kinetic change causing increased pressure in his low back."  The physical therapist indicated that certainly if the Veteran is able to control and improve his gait, that would take pressure off his back and he should work on doing some core stabilizing movements and avoid extension based maneuvers for his low back to take pressure off his low back.  

The Board finds that the 2009, 2010, and 2012 VA medical opinions and examination findings outweigh the medical evidence and opinions discussed above.  The medical opinions in support of service connection only suggested that the right knee caused an altered gait which may have caused the low back problems or may have exacerbated the low back disability.  The opinions did not conclude that the right knee had caused permanent worsening of the low back or was the proximate cause of the low back disability.  Thus, the Board finds that these medical opinions are not sufficient evidence of a nexus between the current low back and right knee disability.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board also finds that the above medical opinions have limited probative value because the opinions do not provide a detailed rationale for the possible relationship between the right knee disability and the low back disability.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Court has indicated that the supporting rationale is the primary consideration when assessing probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  As discussed, the Board finds that the well-reasoned and comprehensive negative nexus opinions by the VA examiners outweigh the limited probative value of the medical evidence discussed above.  The VA opinions obtained in 2009, 2010, and 2012 to assess the relationship between the Veteran's right knee and low back disabilities and specifically considered the degree of impairment the right knee disability caused as far as gait and body mechanics.  As noted above, the VA examiners explained why it was felt that there was no permanent aggravation of the Veteran's low back due to the right knee disability and the right knee disability did not cause the low back disability.  The VA examiners opined that the low back disability was due to the 2003 post-service injury.  The Board finds the 2009, 2010, and 2012 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive review of the entire evidentiary record.  The medical opinions are based on sufficient facts and data.  See Prejean; supra and Nieves-Rodriguez; supra.  

The Veteran himself has related his low back disability to the service-connected right knee disability.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of disc disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

As such, service connection for lumbar spine degenerative disc disease as secondary to the service-connected right knee disability is denied.  38 C.F.R. § 3.310; Allen, supra.

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for lumbar spine disc disease on a direct or presumptive basis.  Service treatment records show no complaints, treatment, or diagnosis of a low back disability.  Discharge examination indicates that physical examination of the spine was normal.  The Veteran separated from active service in October 1971.  There is no competent evidence of a diagnosis of a lumbar spine disability within one year of service separation.  There is no competent evidence of record showing a diagnosis of lumber spine disc disease compensable to 10 percent within one year from service separation.

The evidence of record shows that the low back disability first manifested in about 2003, over 30 years after service separation.  As discussed in detail above, the evidence of record shows that lumbar spine disability to include disc disease was first diagnosed in 2003.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that the Veteran did not experience continuous symptoms of a low back disability in service or since service separation.  The service treatment records do not document chronic or recurrent low back pain or other symptoms.  The Veteran did not report back symptoms upon separation examination.  The Veteran has not presented any competent evidence of low back symptoms since separation from service until the time of the diagnosis of disc disease in 2003.  

There is no competent medical evidence of record indicating that the current lumbar spine disc disease is related to injury or other event in active service.  As noted, in the 2012 VA medical opinion, the VA examiner noted that there was no evidence in the service records that the Veteran had low back symptoms and the Veteran reported an onset of symptoms in 2003.  The weight of the evidence shows that the low back symptoms first began in 2003 after the low back injury when the Veteran was gardening.  The record contains many medical treatment and medical examination notations regarding treatment for low back pain and at no time did a physician or other medical professional express an opinion regarding a link between these current low back disability and any injury or event in active service.

The Board finds the weight of the competent and credible evidence shows that the lumbar spine disc disease did not manifest in service, first manifested over 30 years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the lumbar spine disc disease is not due to or permanently aggravated by the service-connected right knee disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for lumbar spine disc disease on a direct and secondary basis, and the claim for service connection for a low back disability to include lumbar spine disc disease on a direct and secondary basis is denied. 

6.  Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service while serving in combat and as an infantryman.  The Veteran asserts that he was exposed to noise from firing weapons, explosions, aircraft engines, and combat noises.  See the December 2006 VA audiometric examination report.  

The Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  The service records show that the Veteran was awarded a Combat Infantryman's Badge.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).  

Also, the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.  Here, the record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in his left ear that meets the criteria of 38 C.F.R. § 3.385.  The Board finds that the weight of the evidence demonstrates that the Veteran did not have left ear hearing loss in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss. 

The service treatment records show that on audiological examination in June 1969 (entrance examination), puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 5, -5, -5, and 5 decibels, respectively.  On audiological examination in March 1971 (separation examination), puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 15, 15, 15, and 20 decibels, respectively.  The service audiograms do not establish a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

There is no medical evidence showing a diagnosis of left ear hearing loss within one year from service separation in October 1971.  An employer audiogram performed in October 1975 shows puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 5, 5, 5, and 10 decibels, respectively.  This audiogram and employer audiograms conducted annually or biannually from October 1978 to March 2006 do not establish a hearing loss disability as defined by 38 C.F.R. § 3.385.  The employer audiogram performed in March 2006 shows puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 0, 0, 10, and 30 decibels, respectively.  The December 2006 VA audiometric examination report shows puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 5, 10, 20, and 35 decibels, respectively.  

The record does not contain an audiometric evaluation that shows that the Veteran meets the criteria of 38 C.F.R. § 3.385 for the left ear.  Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  See Hensley, 5 Vet. App. at 158.  The weight of the competent and credible evidence shows that the Veteran does not currently have left ear hearing loss that meets the criteria of 38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to the noise exposure in service.  As noted, the Veteran, as a lay person, is competent to describe an observable symptoms such as decreased hearing.  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the hearing loss meets the requirements of a hearing loss disability as set forth by VA regulations falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions that he has left ear hearing loss.  The question of a medical diagnosis involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis. 

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The weight of the evidence establishes the Veteran does not have current left ear hearing loss as defined by VA standards.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Regarding the claim for service connection for hearing loss in the right ear, the Board finds that the Veteran has a sensorineural hearing loss "disability" in the right ear that meets the criteria of 38 C.F.R. § 3.385.  The December 2006 VA audiometric examination report indicates that the Veteran has an auditory threshold of 55 at the frequency of 4000 Hertz in the right ear.  The diagnosis was moderate to severe high frequency sensorineural hearing loss in the right ear. 

However, the preponderance of the evidence establishes that the right ear hearing loss is not due to or related to service, to include the noise exposure in service.  The service treatment records show that on audiological examination in June 1969 (entrance examination), puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 10, -5, -5, and 15 decibels, respectively.  On audiological examination in March 1971 (separation examination), puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 15, 15, and 20 decibels, respectively.  

There is no medical evidence showing a diagnosis of right ear sensorineural hearing loss within one year from service separation in October 1971.  An employer audiogram performed in October 1975 shows puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 10, 0, and 10 decibels, respectively.  Employer audiograms were conducted annually or biannually from October 1978 to March 2006.  The first indication of a hearing loss disability in the right ear, according to the VA audiologist who conducted the December 2006 VA audiometric evaluation, was in 1981, approximately 10 years after service separation.  An employer audiogram performed in October 1982 shows puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 0, 10, 0, and 30 decibels, respectively.  

The first indication of a hearing loss disability in the right ear, that meets the requirements of 38 C.F.R. § 3.385, is in March 2000.  An employer audiogram performed in March 2000 shows puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 0, 15, 15, and 45 decibels, respectively.  The employer audiograms document a right ear hearing loss disability as defined by VA regulations from this exam and upon each audiogram until the last March 2006 audiogram.  The Veteran retired at this time.  

Employer audiograms and the other post service medical evidence do not document a right ear hearing loss disability as defined by VA regulations within one year of service separation.  As noted, the first indication of hearing loss in the right ear is in 1981, approximately 10 years after service separation, and the first indication of hearing loss disability in the right ear is in 2000, almost 29 years after service separation.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of right ear sensorineural hearing loss within one year from service separation.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right ear hearing loss during service or continuous symptoms of hearing loss since service.  The service examination reports dated in June 1969 (entrance examination) and March 1971 (separation examination) show that the Veteran denied having ear trouble or hearing loss.  The service treatment records do not document hearing loss symptoms or complaints.  

The Veteran filed his initial claim for compensation benefits for hearing loss in December 2006.  The post service evidence shows that the Veteran underwent audio testing by his employer after service.  The employer records indicate that the Veteran denied having ear trouble or pain or difficulty in hearing.  There was no evidence of right ear hearing loss disability as defined by VA until 2000, almost 29 years after service separation.  The post service evidence does not show complaints of hearing loss until 2006 when the Veteran first filed his claim for compensation.  This lengthy period without complaints or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right ear hearing loss in service or continuously after service.  The Veteran has not provided any lay evidence which documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptoms since service.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current right ear hearing loss is not medically related to active service.  The December 2006 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the current hearing loss was due to military acoustic trauma.  The audiologist noted that the Veteran had normal hearing at time of discharge and he had normal hearing on his employee audiograms from 1969 to 1979.  The audiologist noted that the first indication of any hearing loss was in 1981, approximately 10 years after getting out the service.  The audiologist noted that the Veteran worked at a paper mill around quite a bit of noise where hearing protection was required.  The VA examination report notes that the Veteran worked in a paper mill for 37 years after service separation and he worked as a machine tender in the control room.  It was noted that the Veteran also had a history of recreational firearm use and hunting for approximately 15 to 20 years.  The VA audiologist concluded that based on the Veteran's employee audiograms, the Veteran's hearing loss was more than likely due to his civilian occupation and the Veteran's hearing loss showed a slow progressive nature.  

The Board finds the VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the hearing loss was not related to service based upon the lack of hearing loss at service separation and based upon the post service audio tests.  The examiner reviewed the Veteran's history of noise exposure in service, the post service noise exposure and audio testing, and the clinical findings before he rendered an opinion.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, no medical opinion has been presented which undermines or questions the VA examiner's opinion.

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana, 24 Vet. App. at 435.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the December 2006 VA examiner.  There is no competent medical evidence to establish a nexus between the current right ear hearing loss and any documented event or incident of service.  

As noted above, the Board finds that the Veteran is a combat veteran and the provisions of 38 U.S.C.A. § 1154(b) are applicable.  However, the Board notes that Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

However, simply because the Board accepts the fact that the Veteran experienced acoustic trauma in service does not relieve the duty to provide consideration of the applicability of the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty. See Reeves v. Shinseki, 682 F.3d 988 (2012).  Here, to the extent that the Veteran alleges that he experienced a hearing loss disability in either ear during service, the audiometric testing both during and in the years after service, which does not show a hearing loss disability, provides clear and convincing evidence to rebut any presumption that could be extended under 1154(b).  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right ear sensorineural hearing loss is related to service.  The claim for service connection for right ear sensorineural hearing loss is denied. 

7.  Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in service due to combat noise exposure.  The December 2006 VA audiometric examination report indicates that the Veteran reported combat noise exposure from firing weapons, explosions, and other combat noise.  He stated that the tinnitus began in service.  He reported that he had occasional ringing that was there more often than not but it was not constant.  He stated that it has been there ever since service.  The December 2006 VA audiometric examination report shows a diagnosis of tinnitus. 

As noted above, the Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).  Also, the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone, supra.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  At the December 2006 VA audiometric examination, the Veteran reported that he experienced tinnitus since service and the tinnitus was recurrent.  The Veteran is competent to testify as to observable symptoms such a ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.).  At the hearing before the RO in February 2009, the Veteran stated that he noticed the ringing in his ears in service after he got off the helicopters and things quieted down.  He stated that he had the tinnitus in service on and off.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles, supra.  

There is evidence that weighs against the claim for service connection.  The service treatment records do not document a diagnosis of tinnitus.  The audiologist who conducted the December 2006 VA examination opined that the tinnitus was not incurred in service or caused by the combat noise exposure but that the tinnitus was more likely than not related to the civilian noise exposure after service.  Post service employer records indicate that the Veteran denied having noises or ringing in the ears.   

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to combat noise in active service and the tinnitus began during active service.   See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.     


ORDER

A rating in excess of 50 percent for the service-connected PTSD is denied. 

The reduction to zero percent being void, restoration of a 30 percent rating for the right knee patellar tracking dysfunction effective August 1, 2013 is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Service connection for a low back disability to include lumbar spine disc disease is denied.  

Service connection for hearing loss in the right ear and left ear is denied.  

Service connection for tinnitus is granted.   


REMAND

A November 2008 rating decision granted service connection for right knee patellar tracking dysfunction and assigned a 10 percent rating under Diagnostic Code 5024 from July 9, 2008.  In February 2009, the Veteran expressed disagreement with this initial rating.  An August 2009 rating decision assigned a separate 30 percent rating to the right knee disability under Diagnostic Code 5257 from July 9, 2008 and the RO indicated that this was the maximum benefit available and the appeal was resolved.  As discussed in detail above, the 30 percent rating was reduced to zero percent in a May 2013 decision and this rating was subsequently restored in the above Board decision.  

The Board notes that the maximum benefit sought has not been granted in this matter.  See for instance Diagnostic Codes 5256 and 5261 which provide ratings in excess of 40 percent for a knee disability.  38 C.F.R. § 4.71a. Diagnostic Codes 5256, 5261 (2014).  The issue of entitlement to a higher initial rating for the right knee disability remains on appeal because a full grant of the benefits sought have not yet been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to a higher initial rating for the right knee disability is remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issue of entitlement to a higher initial rating for the right knee disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


